DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22, 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 16 and 28-29, applicant claims “… the first image fusion transformation and the second image fusion transformation are compared with each other to determine whether a deviation to one of the first anatomical structure and the second anatomical structure from its position and/or shape shown in the at least one planning-image is within a predetermined threshold, the threshold being defined based on a deviation of the other of the first anatomical structure and the second anatomical structure from its position and/or shape shown in the at least one planning-image”.  In filed specification, there is no disclosure to support (1) “the first image fusion transformation and the second image fusion transformation are compared with each other” being related to “is within a predetermined structure”, or (2) claimed determination of the threshold.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22, 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 28-29, as explained in 112(a) rejection above, there are unsupported indefiniteness in claimed limitation.  According to filed specification, said predetermined threshold is for evaluation of respective deviations in the first image fusion transformation and the second image fusion transformation.  So, aside indefiniteness in determining said predetermined threshold, “the first image fusion transformation and the second image fusion transformation are compared with each other to determine whether a deviation to one of the first anatomical structure and the second anatomical structure from its position and/or shape shown in the at least one planning-image is within a predetermined threshold” does not make sense.  According to paragraph 0087 of publication of instant application US2019/0156478, comparison between the first image fusion transformation and the second image fusion transformation are to determine whether each one of the anatomical structures deviates in the same manner.  
For examination purpose, indefinite limitations are considered based on previously presented limitation.


Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
Regarding 112(b) rejections, applicant indicated that appropriate amendments were made to overcome said 112(b).
	However, examiner respectfully disagrees.  Despite of applicant’s effort, amended claims have more 112 issues, as explained in 112(a) and 112(b) rejections above.


Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilsmeier et al. (US2015/0302608) in view of Gum et al. (US2013/0287167) and Oosawa (US2003/0016853).
To claim 16, Vilsmeier teach a computer-implemented method for verifying a relative position of a plurality of anatomical structures of interest of a patient (abstract), the method comprising: 
acquiring planning data describing at least one planning-image showing the plurality of anatomical structures; determining first identification data based on the planning data describing a position and/or shape of at least two of the plurality of anatomical structures of interest within the at least one planning-image; (paragraphs 0011, 0027, static medical image data is acquired, and the spatial properties of the therein described spatial state are determined: among them is the positon of an anatomical body part to other anatomical body parts), the at least two of the anatomical structures including a first anatomical structure and a second anatomical structure (paragraphs 0021, 0044, anatomical structures in geometry, i.e. size and/or shape; paragraphs 0011, 0024, anatomical body part therefore represents preferably at least one of the thorax, the abdomen and the heart);
acquiring verification data describing at least one verification-image showing the least two of the plurality of anatomical structures of interest; determining second identification data based on the verification data, describing a position and/or shape of the at least two of the plurality of the anatomical structures of interest within the at least one verification-image (paragraphs 0014, 0016, model data are acquired as model data, based on a CT generated from the anatomical body part of the specific patent for a plurality of phases, describing spatial properties including the relative position of the body parts); 
determining transformation data based on the first identification data and the second identification data describing, for each one of the at least two anatomical structures, a distinct image fusion transformation (paragraphs 0016-0017, elastic image fusion transformations are determined so that corresponding structures are arranged at the same position between the two images); and 
determining evaluation data based on the transformation data, describing, for a first image fusion transformation, whether a deviation of the position and/or the shape of the first anatomical structure from its position and/or shape shown in the at least one planning image is within a predetermined threshold (paragraphs 0019-0020, 0027, 0030-0031, images are compared to determine the movement, such as the transformation, of corresponding anatomical structures, and therefore determine their correspondence within a neighborhood, for example, a threshold; paragraphs 0030-0031, correction mapping, such as a second transform, is applied if the two structures are within a neighborhood) as compared with a deviation of the position and/or the shape of a second anatomical structure from its position and/or shape shown in the at least one planning image, which is shown by a second image fusion transformation determined for the second anatomical structure (paragraphs 0027-0031, deviation can be evaluated as transformation can be performed on different anatomical body parts).
But, Vilsmeier do not expressly disclose distinction of planning image and verification image despite of teaching both data acquiring steps, wherein a first image fusion transformation is determined for the first anatomical structure, and a second image fusion transformation is determined for the second anatomical structure, the first image fusion transformation and the second image fusion transformation being separate from each other.
However, to one of ordinary skill in the art, planning image and verification image are broadly interpreted as two sets of loosely related images of the same patient taken at different times without necessary defined sequence.  Yet, Vilsmeier does teach an image used for treatment planning and an image used to verify the position of the patient (paragraph 0035).
	Gum teach a method to verify the relative position of two anatomical structures (paragraphs 0032-0033, at planning time, the pre-alignment relative position of the treatment body part relative to a bony structure, such as tissue-bone pre-alignment position is calculated) using a transformation between the images acquired at different times (paragraphs 0036, 0042-0043, the images of pre-alignment and monitoring time are matched by transformation); if the images do not match beyond a threshold, a compensation (another transformation) is applied (paragraphs 0058-0065), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gum into the method of Vilsmeier, in order to further preferential image analysis and verification.
Oosawa teach a method to verify the relative position of two anatomical structures between past image and current image (abstract), wherein a first image transformation is determined for the first anatomical structure, and a second image transformation is determined for the second anatomical structure, the first image transformation and the second image transformation being separate from each other (Figs. 3-14, paragraphs 0052-0108, transformations are respectively performed to different anatomical structures in different regions of interest within past image and current image, wherein sum of shift vectors or deviation is compared with a predetermined threshold to determine a degree of positional misalignment in selected region of interest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Oosawa into the method of Vilsmeier and Gum, in order to perform transformation locally.


To claim 28, Vilsmeier, Gum and Oosawa teach a non-transitory computer-readable storage medium storing a computer program which, when executed on at least one processor of at least one computer, causes the at least one computer to perform the steps (as explained in response to claim 1 above).

To claim 29, Vilsmeier, Gum and Oosawa teach a system for verifying a relative position of a plurality of anatomical structures of interest of a patient (as explained in response to claim 1 above).





To claim 17, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein the method is performed to verify a correct execution of a deep-inspiration-breath-hold (DIBH) procedure (paragraphs 0011, 0046 of Vilsmeier), wherein the at least two anatomical structures of interest are each at least one of: a sternum of the patient and/or an anterior section of at least one of the ribs of the patient; a spine of the patient; a heart of the patient as a sensitive structure radiation should not be applied to (paragraphs 0011 of Vilsmeier, thorax, abdomen, and heart; furthermore one of ordinary skill in the art would have obviously recognized selection of particular anatomical structures depend on intended planned treatment to be a straightforward preference).

To claim 18, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein the method is performed to verify a correct positioning of the patient for prostate imaging or prostate cancer radiotherapy, wherein the at least two anatomical structures of interest are each at least one of a prostate of the patient; the spine of the patient; a rectum of the patient as a sensitive structure radiation should not be applied to (one of ordinary skill in the art would have obviously recognized selection of particular anatomical structures depend on intended planned treatment to be a straightforward preference, which is well-known in the art, hence Official Notice is taken on imaging on particular anatomical structures to be based on respective planned treatment).

To claim 19, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein the second anatomical structure is defined as a main anatomical structure of interest, and wherein the second image fusion transformation for the main anatomical structure of interest represents the second image fusion transformation (as explained in response to claim 1 above).

To claim 20, Vilsmeier, Gum and Oosawa teach claim 19.
Vilsmeier, Gum and Oosawa teach wherein a sternum and/or an anterior section of the at least one of the ribs is defined as the main anatomical structure (paragraph 0011 of Vilsmeier, thorax).

To claim 21, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein the determining evaluation data for the second image fusion transformation for the first anatomical structure involves applying the second image fusion transformation to the at least one first image fusion transformation (paragraphs 0017, 0022 of Vilsmeier).

To claim 22, Vilsmeier, Gum and Oosawa teach claim 21.
Vilsmeier, Gum and Oosawa teach wherein a transformation matrix of the first image fusion transformation is multiplied with the inverse transformation matrix of the second image fusion transformation (paragraphs 0017, 0022 of Vilsmeier, the use of matrices for applying transformations is a well-known implementation detail in the art, hence Official Notice is taken on).

To claim 25, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein a signal is issued designated to warn personnel and/or shut off a radiation treatment apparatus generating one or more treatment beams in case the predetermined threshold for at least one of the first or the second image fusion transformations is exceeded, particularly wherein the signal is issued for the time period the predetermined threshold is exceeded (paragraphs 0065, 0105 of Gum, wherein shut off a radiation treatment apparatus due to exceeding a threshold would have been well-known in the art, which would have been obvious to incorporate since Gum already teach giving warning to staff member due exceeding threshold, hence Official Notice is taken).

To claim 26, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein acquiring planning data involves acquiring one or more CT-images of the patient (paragraph 0027 of Vilsmeier).

To claim 27, Vilsmeier, Gum and Oosawa teach claim 16.
Vilsmeier, Gum and Oosawa teach wherein acquiring verification data involves acquiring one or more monoscopic X-ray-images and/or one or more stereoscopic X-ray-image-pairs (paragraphs 0029, 0094 of Gum).

To claim 30, Vilsmeier, Gum and Oosawa teach claim 29.
Vilsmeier, Gum and Oosawa teach wherein the medical device comprises: a radiation treatment apparatus comprising a treatment beam source and a patient support unit, wherein the at least one computer is operably coupled to the radiation treatment apparatus for issuing a control signal to the radiation treatment apparatus for controlling, on the basis of at least the evaluation data, at least one of the operation of the treatment beam source or the position of the patient support unit (as explained in responses to claims 1 and 25 above, such as respective Fig. 1 of Vilsmeier and Gum).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 31, 2022